Citation Nr: 0311516	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-01 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran had active service from June 1971 to May 1973.

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which denied service connection 
for a bilateral foot disability and a psychiatric disorder.

In May 2001 the Board of Veterans' Appeals entered a decision 
noting that, as an unappealed April 1975 rating decision 
denied service connection for a bilateral foot disability and 
a psychiatric disorder, the threshold issue was whether new 
and material evidence had been submitted to reopen both 
claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  The Board reopened the veteran's claims in its May 
2001 decision and remanded them to the RO for additional 
development.  

In a December 2002 rating decision, the RO granted service 
connection and assigned a zero percent rating for a bilateral 
foot disorder.  In March 2003 the RO received a statement 
from the veteran expressing disagreement with that decision.  
The Board construes this statement as a timely notice of 
disagreement to the initial rating assigned for the veteran's 
bilateral foot disorder.  This matter will be addressed in 
the remand appended to this decision. 

The veteran also appears to be requesting service connection 
for a multiple disorder. While the RO properly notified the 
veteran that this issue is not in appellate status, the 
veteran should be contacted to clarify whether he wishes to 
file an additional claim for compensation.

As noted above, the Board remanded the veteran's claim for 
service connection for a psychiatric disorder in May 2001 for 
additional development, to include a nexus opinion.  The 
Court in Stegall v. West, 11  Vet. App. 268 (1998) held that 
a remand by the Board confers on the veteran as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  The purpose of the remand has been 
met and the case is ready for appellate review.  


FINDING OF FACT

The veteran's psychiatric disorder began during active 
service.  


CONCLUSION OF LAW

Service connection for a psychiatric disorder is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Factual Background.  On the medical history portion of his 
April 1971 pre- induction examination report, the veteran 
reported numerous ailments, including painful joints in the 
feet and depression.  Notwithstanding these complaints, the 
service department examiner stated that there was no 
disqualifying defects or communicable disorders.  The 
veteran's feet were characterized as normal, as was his 
psychiatric condition.  A July 1971 service examination 
report noted no change from the May 1971 physical 
examination.

No psychiatric complaints are documented in service medical 
records.  The veteran was provided a separation examination 
in February 1973.  No comment as to the presence or absence 
of psychiatric complaints was noted at that time.  

The RO received an initial claim for compensation for what 
was described as arthritis of the feet and a psychiatric 
disorder in October 1974, approximately 1 1/2 years after 
service.  The examiner stated that the veteran's behavior was 
normal, and that he had no industrial impairment from a 
psychiatric disorder.  A Social and Industrial survey was 
conducted.  The veteran reported having anxiety in service.  

The veteran was also given a social and industrial survey for 
compensation purposes in January 1975.  He denied psychiatric 
treatment.  He stated that he had no history of nervousness, 
except when he started dating girls, until his service.  The 
veteran explained that the illicit drug culture of the 
military placed a strain on him, and that more recently, he 
would have shakiness when given a new task at work, and 
worried after a quarrel with his wife.  However, he minimized 
these experiences.  

A discharge summary from Petersburg General Hospital reflects 
that the veteran was admitted in December 1977 as a result of 
an acute depression reaction.  That record noted that the 
veteran had sought office treatment for the previous few 
years because of acute panic and anxiety.  The discharge 
summary commented that the veteran was severely depressed, 
and was having marital difficulties.  He was admitted for a 
little over one month.  He was again admitted to that 
facility in February 1978 as a result of chest pain, which 
was determined to be the result of emotional problems.  He 
was diagnosed with a chronic anxiety state and a labile 
personality.  Other private treatment records show treatment 
for anxiety and depression in 1997.  

The veteran has received VA psychiatric counseling in 2000 
and 2001, which have generally focused on family problems and 
individual therapy.  His initial psychiatric evaluation in 
August 2000 included diagnoses of a dysthymic disorder and a 
major depressive disorder.  

The veteran was provided a hearing before the undersigned 
Member of the Board in March 2001.  As to his psychiatric 
complaints, the veteran stated that military service was 
quite stressful, as he was yelled at. He testified that he 
told his battalion commander that he was nervous, and he was 
transferred to a different position. Finally, he testified 
that he received some private psychiatric counseling shortly 
after his separation from active service.  

The veteran was afforded a VA examination by a psychiatrist 
in November 2001.  The psychiatrist reviewed the veteran's 
medical records, claims folder and the remand of the Board.  
After taking a complete history and evaluating the veteran 
she diagnosed dysthymic disorder and major depressive 
disorder.  

In May 2002 at the request of the RO the psychiatrist offered 
her opinion as to the onset date and etiology of the 
veteran's psychiatric disorder.  She answered as follows:

Patient's likely etiology of his 
dysthymic disorder and major depressive 
disorder is unknown at this time and 
there is no known relationship between 
his military experiences and his current 
psychiatric diagnoses.  

It is at least as likely as not that 
these psychiatric disorders either began 
during his military years or are causally 
linked to any incidents which occurred 
during his service.  

The RO requested clarification of her opinion.  She wrote in 
May 2002.  I am able to say that it is at least as likely as 
not that this gentleman's disorders are related to any 
incidents which occurred during his military years.  

The RO asked for clarification again in July 2002.  The VA 
psychiatrist responded that the veteran's psychiatric 
symptoms were present during his active military years.  This 
was per the veteran's report.  In review of his claims folder 
there was no evidence that this veteran received any 
psychiatric treatment during active duty.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychosis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Analysis.  Service connection generally requires evidence of 
a current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran has VA records and a report of a recent VA 
psychiatric examination which confirms current diagnoses of 
psychiatric disorders.  The veteran has offered his testimony 
that he was anxious in service.  He is competent to relate 
the symptoms he experienced but, as a lay person, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  Espiritu, supra.  The VA 
examiner in November 2001 indicated in her opinion that the 
veteran's psychiatric symptoms began during service.  

The RO apparently found the VA psychiatrist's nexus opinion 
ambiguous and, as a result, obtained clarification.  It is 
now evident in reviewing the psychiatrist's statements that 
her opinion places the veteran's claim in equipoise.  That 
is, the psychiatrist opined that it was as likely as not that 
the veteran's psychiatric disorder began during service.  
Such an opinion, in the absence of any competent evidence 
that weighs against the contended causal relationship, 
supports the veteran's claim.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002); Boyer v. West, 
supra; Mercado-Martinez v. West, supra.  

Accordingly, the Board finds that service connection for a 
psychiatric disorder is warranted.  


ORDER

Service connection for a psychiatric disorder is granted.  


                                                             
REMAND

As noted in the introduction above, the Board construes a 
March 2003 statement from the veteran as a timely notice of 
disagreement to the initial zero percent rating assigned for 
his bilateral foot disorder by an RO decision in December 
2002.  See Gallegos v. Gober, 14 Vet. App. 50 (2000).  A 
statement of the case has not been issued with regard to this 
matter.  Where a statement of the case has not been provided 
following the timely filing of a notice of disagreement, a 
remand, not a referral to the RO is required by the Board.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claim for the initial assignment of a 
compensable rating for a bilateral foot disorder is REMANDED 
for the following action:

The RO should address the claim for the 
initial assignment of a compensable 
rating for a bilateral foot disorder.  If 
the benefit sought is not granted, the RO 
should issue a statement of the case.  
All pertinent laws and regulations 
pertaining to claim should be set forth 
in the statement of the case.  If, and 
only if, the veteran submits a timely 
substantive appeal, the case should be 
returned to the Board in accordance with 
appellate procedures.  The purpose of 
this remand is to ensure due process.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These remanded claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

